Citation Nr: 1761070	
Decision Date: 12/29/17    Archive Date: 01/02/18

DOCKET NO.  14-40 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent prior to February 14, 2017 for left knee degenerative joint disease, and to a rating in excess of 30 percent from that date forward.

2.  Entitlement to a compensable rating for left knee instability prior to February 14, 2017, and in excess of 10 percent from that date forward.

3.  Entitlement to a compensable rating for limitation of flexion, left knee.

4.  Entitlement to a rating in excess of 10 percent for residuals of pulmonary tuberculosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to June 1968.

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 decision of the Roanoke, Virginia Regional Office (RO) of the Department of Veterans Affairs (VA).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of an increased rating for pulmonary tuberculosis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the appeal period the Veteran has demonstrated slight instability of the left knee.

2.  The Veteran demonstrated painful motion of the knee prior to February 14, 2017, but at no point was extension limited to the equivalent of 15 degrees; from February 14, 2017, he has demonstrated limitation of motion of extension of 20 degrees, but at no point was extension limited to the equivalent of 30 degrees or more.

3.  The Veteran has demonstrated at most flexion limited to 60 degrees.  At no point has the Veteran demonstrated extension limited to 45 degrees or its equivalent.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 10 percent, but no higher, for left knee instability have been met throughout the entire appeal period.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1-414, 4.71a, Diagnostic Code (DC) 5003-5257 (2017).

2.  The criteria for a disability rating in excess of 10 percent prior to February 14, 2017, and in excess of 30 percent from that date forward for left knee degenerative arthritis, limitation of extension (previously rated as painful motion) have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1-414, 4.71a, Diagnostic Code (DCs) 5010-5257, 5003-5261 (2017).

3.  The criteria for a compensable disability rating for limitation of flexion, left knee have not been met throughout the entire appeal period.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1-414, 4.71a, Diagnostic Code (DC) 5003-5260 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

As will be explained in the remand portion, medical records were associated with the file after the most recent supplemental Statement of the Case, however they do not add additional information regarding the Veteran's knee claim, therefore, the claim can be adjudicated. 
Increased Rating Analysis

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  Each disability must be viewed in relation to its history, with an emphasis on the limitation of activity imposed by the disabling condition.  Medical reports must be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  See 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.7 (2017).

The Veteran's entire history is reviewed when assigning a disability evaluation per 38 C.F.R. § 4.1.  However, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  That is to say, the Board must consider whether there have been times when her service-connected disabilities have been more severe than at others, and rate them accordingly.  

In general, all disabilities, including those arising from a single disease entity, are rated separately; however, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2017).  The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he or she should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

The Veteran's service-connected knee disabilities have each been assigned ratings under 38 C.F.R. § 4.71a, DC 5010-5257, and then DCs 5003-5257,5003-5260, and 5003-5261.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  

Under DC 5010, traumatic arthritis is evaluated as degenerative arthritis.  Degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the diagnostic codes, an evaluation of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  DC 5003.  For the purpose of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45(f) (2017).  

DC 5260 provides that a 0 percent rating is assignable for flexion of the leg limited to 60 degrees.  A 10 percent rating is assignable for flexion of the leg limited to 45 degrees.  A 20 percent rating is assignable for flexion of the leg limited to 30 degrees.  A 30 percent rating is assignable for flexion of the leg limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.  

DC 5261 provides that a 0 percent rating is assignable for extension of the leg limited to 5 degrees.  A 10 percent rating is assignable for extension of the leg limited to 10 degrees.  A 20 percent rating is assignable for extension of the leg limited to 15 degrees.  A 30 percent rating is assignable for extension of the leg limited to 20 degrees.  A 40 percent rating is assignable for extension of the leg limited to 30 degrees.  A 50 percent rating is assignable for extension of the leg limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5260.  

Under DC 5259, cartilage, semilunar, removal of, symptomatic, is rated at 10 percent.  Under DC 5258, cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint, is rated as 20 percent.  See 38 C.F.R. § 4.71a, DCs 5259, 5258.  

DC 5257 concerns "other" impairment of the knee, including recurrent subluxation or lateral instability, and provides that a 10 percent rating is assignable for slight consequent disability.  A 20 percent rating is assignable for moderate consequent disability.  A 30 percent rating is assignable for severe consequent disability.  38 C.F.R. § 4.71a, DC 5257.  

DC 5256 provides that a rating of at least 30 percent is assignable for ankylosis of the knee.  38 C.F.R. § 4.71a, DC 5256.  

For a knee disability rated under DC 5257 or DC 5259 to warrant a separate rating for arthritis based on x-ray findings and limitation of motion, the limitation of motion under DC 5260 or 5261 need not be compensable but must at least meet the criteria for a noncompensable rating.  A separate rating for arthritis could also be based on x-ray findings and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 (1998).  Separate ratings are also available for limitation of flexion and limitation of extension under DCs 5260 and 5261.  VAOPGCPREC 9-2004 (2004).  The Board is bound in its decisions by the regulations of the Department, instructions of the Secretary, and precedent opinions of the General Counsel.  38 U.S.C. § 7104(c) (2012); 38 C.F.R. § 20.101(a) (2017).  

Normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2017); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Instead, the Court in Mitchell explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45 (2017).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  

In the instant case, in April 2009, VA medical center (VAMC) treatment records had referenced that the Veteran fell on his left knee after it "gave out," and that he had chronic knee pain with instability.  He was assessed with a knee strain due to left knee instability.  

On May 13, 2009, the Veteran submitted a claim for an increased rating.  He was rated as 10 percent disabled for his knee under DC 5010-5257.  While DC 5257 is the code for instability, in the rating decision under which the rating was initially assigned, the RO noted that the rating was being assigned on the basis of painful motion.  

The Veteran was afforded a VA examination in June 2009 for his left knee.  The examiner noted the Veteran had giving way, instability, pain, stiffness, weakness, and decreased speed of joint motion and repeated effusions, but no deformity, incoordination, dislocation, subluxation, locking, or flare-ups.  The Veteran stated he was unable to walk more than a few yards and was unable to stand for more than 15-30 minutes.  He had an antalgic gait due to weight bearing.  There were also findings of crepitus and tenderness, including subpatellar tenderness.  There was no meniscus abnormality.  Left knee flexion was to 100 degrees with pain on motion and extension was to 0 degrees.  After repetitive motion there was pain but no additional limitation of motion.  There was no ankylosis.  The examiner opined that overall the limitation on occupational activities included decreased mobility, problems with lifting and carrying, and pain.  

In a May 2010 lay statement regarding that examination, the Veteran stated that the examiner never checked flexion, and that he noted the Veteran's knee was swollen.  The Veteran also noted he believed his extension to be limited to 15 degrees, that his knee would lock up, and that sometimes it was so painful he could not stand. 

In July 2010, the Veteran was afforded a new VA examination.  The examiner noted the Veteran had giving way, instability, pain, stiffness, weakness, incoordination, and decreased speed of joint motion, but no deformity, dislocation, subluxation, locking, effusions, or flare-ups.  The examiner noted there were flare-ups of the joint that were severe every 2 to 3 weeks, lasting 1 to 2 weeks.  These flare-ups were caused by increased standing approximately 15 to 20 minutes and ambulation 1/8 of a mile.  The examiner noted the Veteran had antalgic gait with poor propulsion in regards to his weight bearing joint being affected.  There was also crepitus, tenderness, and guarding of movement.  There was no patellar or meniscus abnormality and no abnormal tendons or bursae.  

Flexion was to 80 degrees and extension was to 0 degrees.  There was evidence of pain on motion.  With repetition, flexion was to 70 degrees.  The examiner noted no ankylosis and that the Veteran was retired due to medical problems, but that the problems were coronary artery disease and the lumbar spine.  

On the Veteran's November 2014 VA Form 9 he stated he could only move his knee about "20%."

The Veteran was afforded a new VA examination in February 2017.  The examiner noted the Veteran had chronic left knee pain but no flare-ups.  He experienced functional loss due to pain and weakness, including limited walking and standing.  The Veteran reported constant pain, as well as stiffness and weakness.  Range of motion was to 60 degrees for flexion and to 20 degrees for extension.  There was evidence of pain with weight bearing and diffuse periarticular tenderness, as well as crepitus.  The Veteran was able to perform repetitive use testing and there was no additional functional loss after repetition.  The examiner noted that he was unable to say whether pain, weakness, or fatigability or incoordination limited functional ability over time.  The Veteran had no muscle atrophy, but a reduction in muscle strength with a rating of 4/5 active movement against some resistance.  He had no ankylosis. 

The examiner noted a history of slight recurrent subluxation and lateral instability.  After joint stability testing was performed, anterior, posterior, medial, and lateral instability were all 1+ (0-5 millimeters).  The Veteran did not have any tibial or fibular impairment and no meniscus condition.  There was pain on passive range of motion testing and when the joint was used in non-weight bearing.  The Veteran used a wheel chair and constantly used a cane.  His knee impairment did not cause functioning so diminished that amputation with prosthesis would serve him equally.  The examiner noted an overall functional impact of difficulty with prolonged standing, walking, carrying, lifting, and pain.  Based on this examination the RO in April 2017 assigned the Veteran a 30 percent rating for his degenerative arthritis under DC 5010-5260 based on limitation of extension, a separate noncompensable rating under DC 5010-5261 for limitation of flexion, and a separate 10 percent rating for instability.  

The Board notes that while the Veteran was initially assigned a 10 percent rating for his arthritis under Diagnostic code 5010-5257, which is the code that rates instability, that this assignment contemplated painful motion, as noted by the RO when assigning the rating in November 2007.  The Veteran was later assigned a separate instability rating under 5003-5257.  Affording the Veteran the benefit of the doubt, the Board finds that the separate 10 percent rating for instability is warranted throughout the appeal period, as the Veteran has demonstrated mild instability in his knee throughout the whole appeal period in addition to painful motion upon flexion/extension.  

The Veteran's instability of the left knee is not subject to a higher rating under DC 5010-5257.  During the February 2017 VA examination, the Veteran demonstrated some lateral, medial, posterior, and anterior instability with +1 (0-5 millimeters), with the examiner characterizing the instability as mild.  However, even acknowledging the Veteran's credible complaints of instability, his knee giving out, and his fall in April 2009 due to instability, he has not shown moderate instability with greater than 5 millimeters of instability at any point during the appeal period.   This level of impairment more nearly approximates the 10 percent rating.  

Regarding extension and resulting painful motion, the Veteran currently has a 10 percent rating prior to February 14, 2017, even though this rating is under diagnostic code 5010-5257 as noted above, and is rated at 30 percent thereafter under diagnostic code 5003-5261.  The Veteran's limitation of extension is not subject to a higher rating for the left knee under DC 5010-5261.  The Veteran's examinations show he demonstrated full extension in the left knee prior to the February 14, 2017 examination and then to, at worst, limitation of motion of 20 degrees at the February 2017 examination, even when taking into consideration painful motion.  The Veteran's ratings for his service-connected left knee disability, both for instability and extension, has already taken into consideration the manifestation of painful motion under DC 5010 and 38 C.F.R. § 4.59, hence the assigned 10 percent rating for painful motion prior to February 14, 2017, even when he displays full extension.  There is no indication that his painful motion leads to the equivalent of an additional 10 degrees loss of motion from February 14, 2017.  Thus, a higher rating is not warranted under DC 5003-5261.  To account for his functional impairment including pain on motion and less than full flexion range of motion, the Veteran is already now assigned at least 10 percent minimum rating for the left knee based upon limited and painful extension, for the entire appeal period.  

The Veteran's limitation of flexion is not subject to a higher, compensable rating for the left knee under DC 5260.  The Veteran's examinations show he demonstrated flexion to, at worst, 60 degrees in the left knee, which even when taking into consideration painful motion, is noncompensable under DC 5260.  The Veteran's other ratings for his service-connected left knee disability, both for instability and extension has already taken into consideration the manifestation of painful motion under DCs 5003, 5010 and 38 C.F.R. § 4.59.  Thus, a higher rating is not warranted under DC 5003-5260.  To account for his functional impairment including pain on motion and less than full flexion range of motion, the Veteran is already assigned at least 10 percent minimum rating for the left knee based upon limited and painful extension, and 10 percent for instability for the entire appeal period.  

The Board recognizes the Veteran's complaints of knee pain.  As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  In this case, however, the Board finds that the effects of pain and flare-ups are reasonably shown by the record to be due to the Veteran's limitation of motion or instability, and are contemplated in the current separate disability ratings under DCs 5003-5257 and 5003-5261, as well as his prior rating under diagnostic code 5010-5257.  The foregoing evidence simply does not show that pain has caused functional loss comparable to any of the criteria for an evaluation in excess of the ratings discussed above.  The limitation is not equivalent to flexion limited to 30 degrees or moderate lateral instability.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, supra.  His functional loss was described as limited standing and walking due to pain and weakness, and as noted, pain is accounted for already in his now assigned ratings under DCs 5010-5260 and DC 5257.

There is no evidence of knee ankyloses; and there is no evidence of malunion of the tibia and fibula, and thus an increased evaluation is not warranted under DC 5262. 

Turning to the applicability of DC 5259, the record does not indicate removal or dislocation of the semilunar cartilage.  Therefore the Board finds a separate rating under DC 5259 or 5258 is not warranted.  

Based upon the guidance of the Court in Hart the Board has considered whether further staged rating is appropriate.  However, as noted above, the Veteran's symptoms remained constant throughout the course of the period on appeal, except extension of the left knee, which is appropriately compensated at 30 percent starting February 14, 2017. 



ORDER

Entitlement to a rating in excess of 10 percent prior to February 14, 2017 for left knee degenerative joint disease and entitlement to a rating in excess of 30 percent from that date forward is denied.

Entitlement to a rating of 10 percent for left knee instability, but no higher, is granted for the entire appeal period 

Entitlement to a rating in excess of 10 percent for left knee instability is denied.

Entitlement to a compensable rating for limitation of flexion, left knee is denied. 


REMAND

The Board notes that following the April 2017 Supplemental Statement of the Case, the Veteran was afforded a VA contract examination for his pulmonary tuberculosis in June 2017.  While a rating decision was issued after the results, 38 C.F.R. § 19.31 requires that a Supplemental Statement of the Case be issued to address the new evidence.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

After obtaining and reviewing any updated VA treatment records, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  This SSOC should specifically address the June 2017 examination and the FVC readings.  Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


